IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,744-01


                        EX PARTE JACAB AUSTIN BRITT, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR16-0091A IN THE 235TH DISTRICT COURT
                            FROM COOKE COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated sexual assault of a child and sentenced to forty years’

imprisonment. The Second Court of Appeals affirmed his conviction. Britt v. State, No. 02-17-

00168-CR (Tex. App. — Fort Worth May 24, 2018) (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective because trial counsel provided an

incriminating video to the police, in violation of attorney-client privilege and then did not object

when the State used the video to impeach its own witness at trial. Applicant alleges that trial counsel

failed to investigate and present expert testimony to show that the incriminating statements given
                                                                                                       2

by the complainant to various witnesses were unreliable.1 Applicant alleges that trial counsel failed

to move for a hearing to challenge the opinions of the State’s expert witnesses. Applicant alleges

that trial counsel failed to present testimony from an expert as to Applicant’s low risk of re-offending

and from available character witnesses at the punishment stage of trial. Applicant has alleged facts

that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC . art. 11.07, § 3(d). The trial court shall order trial counsel to

respond to Applicant’s claims. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,



        1
        In his application, Applicant refers to a report apparently provided by proposed expert
Michael C. Gottlieb in support of this ground. However, that report is not contained in the
habeas record. It is unclear whether the report was not filed by Applicant, or whether it was filed
but inadvertently omitted from the record forwarded to this Court.
                                                                                                 3

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 15, 2020
Do not publish